  Case 1:19-cv-00192-AMD-RER Document 4 Filed 01/15/19 Page 1 of 1 PageID #: 23

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District of New York


           Bertin Refugio, on behalf of himself,                     )
              and others similarly situated,                         )
                                                                     )
                                                                     )
                            Plaint!ff(s)                             )
                                v.
                                                                     )
                                                                             Civil Action No.   19 CV 192 AMD-RER
                                                                     )
      1700 CAFE & BAKE, LLC, dba TIM HORTONS,                        )
            and KERRIM JIVANI, individually                          )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To:   (D~fendant's name and address)       1700 CAFE & BAKE, LLC, dba TIM HORTONS
                                           1700 Richmond Avenue
                                           Staten Island, New York 10314

                                           KERRIM JIVANI
                                           700 Richmond Avenue
                                           Staten Island, New York 10314

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Cilenti & Cooper, PLLC
                                           708 Third Avenue - 6th Floor
                                           New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               Douglas C. Palmer
                                                                                CLERK OF COURT

           1/15/2019                                                               s/Kimberly Davis
Date: - - - - - - - - - -
                                                                                           Signature of Clerk or Deputy Clerk
